Name: Commission Regulation (EEC) No 1136/81 of 29 April 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4 . 81 Official Journal of the European Communities No L 118 /37 COMMISSION REGULATION (EEC) No 1136/81 of 29 April 1981 fixing the import levies on milk and milk products prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8 ) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 921 /81 ('), as amended by Regulation (EEC) No 1019/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 921 /81 to the The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (  ') OJ No L 93 , 6 . 4 . 1981 , p . 1 . (4) OJ No L 103, 15 . 4 . 1981 , p . 1 No L 118/38 Official Journal of the European Communities 30 . 4 . 81 ANNEX to the Commission Regulation of 29 April 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 04.01 A I b) 04.01 Alia) 1 04.01 A II a) 2 04.01 A lib) 1 04.01 A lib) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A I a) 1 04.04 A I a) 2 04.04 A I b) 1 aa) 04.04 A I b) 1 bb) 04.04 A I b) 2 04.04 A II 04.04 B 04.04 C 04.04 D I 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E lb) 1 aa) 11 ) 04.04 E I b) 1 aa) 22) aaa) 04.04 E I b) 1 aa) 22) bbb) 04.04 E I b ) 1 bb) 0110 0120 0130 0140 0150 0160 0200 0300 0400 0500 0620 0720 0820 0920 1020 1120 1220 1320 1420 1520 1620 1720 1820 2220 2320 2420 2520 2620 2720 2820 2910 3010 3110 3210 3321 3420 3521 3619 3719 3800 3900 4000 4120 4410 4510 4610 4710 4840 4850 4860 4870 21-36 18-95 18-95 23-59 17-74 22-38 50-65 107-15 165-59 16-07 77-42 138-43 140-85 1 54-86 70-17 13118 1 33-60 147-61 34-79 46-97 107-15 1 65-59 36-27 0-7017 (") 1-3118 (") 1-4761 (") 0-7017 ( l2) 1-3118 ( 12) 1-4761 H 52-92 1-0715 H 1-6559 ( » 2) 194-81 237-67 18-13 200-13 O 18-13 200-13 (") 200-13 (") 200-13 1 95-55 ( u) 1 89-34 36-27 173-49 1 72-59 269-31 195-55 211-81 n 2ii-8i n 2ii-8i n 21 1-81 O per kg per kg per kg per kg per kg per kg per kg per kg 30 . 4 . 81 No L 118/39Official Journal of the European Communities (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 211-81 (") 04.04 E I b) 1 dd) 4890 211-81 04.04 E I b) 2 aa) 4922 189-58 H 04.04 E I b) 2 bb) 5022 189-58 ( 16) 04.04 E I b) 3 5030 189-58 ( l7) 04.04 E I b) 4 5060 189-58 C 7) 04.04 E I b) 5 aa) 5130 189-58 j ") 04.04 E I b) 5 bb) 5140 189-58 04.04 E I c) 1 5210 142-19 04.04 E I c) 2 5250 286-30 04.04 E II a) 5310 195-55 04.04 E II b) 5410 286-30 17.02 A II C 8) 5500 36-59 21.07 F I 5600 36-59 23.07 B I a) 3 5700 55-05 23.07 B I a) 4 5800 71-19 23.07 B I b) 3 5900 66-63 23.07 B I c) 3 6000 54-84 23.07 B II 6100 71-19 For notes (') to ( l0), see notes (') to ( l0) of Council Regulation (EEC) No 1691 /80 (OJ No L 166, 1 . 7 . 1980). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 5-77 ECU. ( I2) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 5-77 ECU. ( I3) The levy is limited to 9 07 ECU per 100 kg net weight . ( M) The levy is limited to 6 % of the value for customs purposes . ( I ?) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). C 6) The levy is limited to 99*5 1 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 1209 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate , if such a rate is fixed pursuant to Council Regulation No 1 29 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).